          Case 3:20-cv-00088-BD Document 9 Filed 09/09/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

DONALD LAMAR                                                                  PLAINTIFF

V.                             CASE NO. 3:20-CV-88-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                              DEFENDANT

                                         ORDER

       By order of May 27, 2020, this Court granted the Commissioner’s unopposed

motion to stay proceedings. (Doc. No. 7; Doc. No. 8) The stay was premised on the

Social Security Administration’s functional limitations in producing certified transcripts

during the COVID-19 pandemic.

       It has come to the Court’s attention that the Social Security Administration has

resumed producing certified transcripts1—albeit at a slower rate than prior to the COVID-

19 pandemic. Accordingly, the stay is lifted; and the Clerk is directed to reopen this case.

       The Commissioner has up to and including Friday, November 6, 2020 to answer

Mr. Lamar’s complaint and to file the administrative record. Extensions will not be

granted absent extraordinary circumstances.

       IT IS SO ORDERED, this 9th day of September, 2020.


                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE



1
 See e.g., Administrative Transcript, Goodman v. Social Security Administration, 3:20-
CV-118-BD (E.D. Ark. Sept. 8, 2020).
